       Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 1 of 18




       Exhibit 17:December 18, 2018 Deposition
             Transcript of Shelby Hinkley
Exhibits for Plaintiffs’ L.R. 56.1 Statement                     No. 1:18-cv-10506
      Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 2 of 18




 1                        UNITED STATES DISTRICT COURT
                                    FOR THE
 2                          DISTRICT OF MASSACHUSETTS

 3
     * * * * * * * * * * * * * * * * * * * *
 4   SAMUEL KATZ, et al.,                  *
                                           *
 5            Plaintiffs,                  *
                                           *
 6        vs.                              *
                                           *
 7   LIBERTY POWER CORP., LLC, et al.,     *
                                           *
 8                                         *
              Defendants.                  *
 9                                         *
     * * * * * * * * * * * * * * * * * * * *
10

11               SKYPE DEPOSITION OF:        SHELBY HINKLEY

12

13              BEFORE:    Angella D. Clukey, Notary Public, at the

14         Dover-Foxcroft District Court, 159 East Main Street,

15         Dover-Foxcroft, Maine, on Wednesday, December 19,

16         2018, beginning at 9:00 a.m.

17

18                              APPEARANCES:

19
     Grace E. Parasmo, Esq.                          For the Plaintiffs
20   (Via Skype)

21   Jeffrey P. Brundage, Esq.                       For the Defendants
     (Via Skype)
22

23
                 DON THOMPSON & ASSOCIATES, INC.
24                 PO Box 2236, Bangor, Maine
      (Phone) 207-394-3900 (E-mail) dtreport@myottmail.com
25               www.donthompsonandassociates.com
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 3 of 18




 1                     DEPONENT:         SHELBY HINKLEY

 2
                EXAMINATION                                           PAGE
 3
                By Mr. Brundage:                                          3
 4

 5

 6
                               *    *     *   *   *
 7

 8
                               EXHIBIT INDEX
 9
         No.                       Description                     Marked
10
         1                         Subpoena                          13
11
         2         Hinkley's Objections and Responses                20
12
         3     8/6/18 Hinkley's Objections and Responses             28
13
         4 11/30/18 Hinkley's Objections and Responses 60
14
         5               First Amended Complaint                     73
15
         6                         Complaint                         72
16
         7                      Declaration                          86
17

18
                               *     *    *   *   *
19

20
                                   OBJECTIONS
21
                                                                      PAGE
22
         By Ms. Parasmo:                 6, 8, 15, 18-21, 25, 29-33, 30,
23
                42-44, 50, 51, 55-57, 59, 62, 64-66, 69, 71, 72,
24
             75, 76, 78, 80, 82, 84, 85, 87, 89, 90, 92, 93, 95
25
         Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 4 of 18
                                                                                 3



 1           (This deposition was taken before Angella D. Clukey,

 2   Notary Public, at the Dover-Foxcroft District Court,

 3   159 East Main Street, Dover-Foxcroft, Maine, on Wednesday,

 4   December 19, 2018, beginning at 9:00 a.m.)

 5                                  * * * * *

 6           (The deponent was administered the oath by the Notary

 7   Public.)

 8                                   * * * * *

 9   SHELBY HINKLEY, called, after having been duly sworn, on

10   her oath deposes and says as follows:

11                                  EXAMINATION

12   BY MR. BRUNDAGE:

13   Q       Good morning, Ms. Hinkley.          My name is Jeffrey

14           Brundage, I am an attorney.           I represent Liberty

15           Power Corp and Liberty Power Holdings in a lawsuit

16           filed in the District of Massachusetts by Samuel Katz

17           and several other individuals.           I also represent the

18           same individuals in a lawsuit filed by you in the

19           District of Maine.

20                 We are here today for your deposition.             Have you

21           been deposed before?

22   A       No.

23   Q       All right.     Well, Grace may have explained to you,

24           but I will just go over a couple basics.              We're going

25           to need verbal responses.          Although I can see you and
         Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 5 of 18
                                                                              35



 1   Q       I'm going to remind you that you're -- you're under

 2           oath.     Are you aware of that?

 3   A       I am aware of that.        It was just so long ago, I don't

 4           want to say something I'm unsure of.

 5   Q       Do you recall seeing any telephones in the condo that

 6           you lived in with Mr. Katz?

 7   A       No, I don't recall seeing any.           I -- I'm just unsure.

 8   Q       Certainly you recall seeing cell phones, correct?

 9   A       Correct.     Yes, there were cell phones.

10   Q       Are you aware that Samuel Katz has a Google Voice

11           number?

12   A       I do -- I -- yeah, I know he has a Google Voice

13           number.

14   Q       When did you first learn that fact?

15   A       I don't know.

16   Q       Do you know the telephone number of the Google Voice

17           number?

18   A       I don't know the number.

19   Q       Do you know why he has a Google Voice number?

20   A       No, I don't.

21   Q       When you were married and living in the single family

22           home in Massachusetts did you have any residential

23           telephones?

24   A       Yes, we did.

25   Q       How many did you have?
         Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 6 of 18
                                                                              45



 1           numbers.     Are you familiar with the telephone number

 2                             ?

 3   A       No.    No.

 4   Q       Are you familiar with the telephone number

 5                             ?

 6   A       No.

 7   Q       Are you familiar with the telephone number

 8                             ?

 9   A       No.

10   Q       Are you familiar with the telephone number

11                             ?

12   A       Yes.

13   Q       What is that telephone number?

14   A       My old cell phone number.

15   Q       When did it become your old number?

16   A       When I got a new number.

17   Q       What date was that?

18   A       In September.

19   Q       Why did you get a new telephone number?

20   A       I wanted to have a Maine number.

21   Q       Is your testimony that you wanted a Maine area code?

22   A       Yes.

23   Q       Are there any other reasons you got a new telephone

24           number?

25   A       No.    I just wanted to fit in, I guess.
         Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 7 of 18
                                                                              46



 1   Q       I'm sorry, did you say fit in?

 2   A       Well, not fit in, but it's just I don't want to be

 3           seen as an outsider, I want people to see me as from

 4           Maine.

 5   Q       You are, in fact, from Massachusetts, though,

 6           correct?

 7   A       Correct.

 8   Q       Do you recognize the telephone number                            ?

 9   A       Yes.

10   Q       What is that telephone number?

11   A       It's my husband's cell phone number.

12   Q       Is that his current cell phone number?

13   A       Yes.

14   Q       Do you recognize the telephone number

15   A       No.     I don't recall if I know that or not.

16   Q       Do you want me to read the number back?

17   A       Sure.

18   Q

19   A       I -- don't -- I'm unsure.

20   Q       Your old cell phone ending in 9493, was that number

21           on the do not call list?

22   A       I believe so.

23   Q       Did you place it on the do not call list?

24   A       I believe so.

25   Q       When did you place it on the do not call list?
         Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 8 of 18
                                                                              47



 1   A       I -- I have no idea.

 2   Q       I want to go back for a moment to when you lived in

 3           Massachusetts in the single-family home.              You

 4           testified you had a physical residential phone that

 5           is not a cell phone in your residence?

 6   A       Yes.

 7   Q       And you testified that it rang?

 8   A       It did ring, yes.

 9   Q       Did there come a time when you still had the phone,

10           but it stopped ringing?

11   A       Yes.

12   Q       Approximately, when was that time?

13   A       I don't recall when.

14   Q       Why did it change from ringing to not ringing?

15   A       I asked my husband to mute it.

16   Q       Why?

17   A       Because it was annoying.

18   Q       How often was it ringing?

19   A       Fairly often.

20   Q       Five times a day, 25 times a day?

21   A       I -- I'm not sure how often.

22   Q       When you lived in Massachusetts and had the white

23           cord phone, who paid the bill on that phone?

24   A       My husband.

25   Q       Do you know who the provider of service was for that
         Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 9 of 18
                                                                              48



 1           phone?

 2   A       I don't recall a provider.

 3   Q       Did you ever view any of the bills that your husband

 4           paid with regards to that phone?

 5   A       No.   I don't recall, no.         I don't think so.

 6   Q       Was that telephone part of a Verizon Fios package?

 7   A       I'm not sure.

 8   Q       Did you have Verizon Fios at the time?

 9   A       I'm not sure.      I don't pay the bills -- or I didn't

10           pay the bills.

11   Q       Did you have television at the time?

12   A       We had a television.

13   Q       Did you have cable TV?

14   A       No.

15   Q       So your testimony is that you used an antenna for

16           your television?

17   A       Yeah, we did have an antenna.

18   Q       What was the time frame that this white cord

19           telephone was at your residence, approximately?

20   A       I'm not sure.      It had to have been --

21   Q       It would be the beginning of December 2014, correct?

22   A       I would say between when we moved in and -- yeah.

23   Q       And what was the end date of your use of that

24           telephone?

25   A       I'm not sure.
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 10 of 18
                                                                               49



 1   Q   It would be before August 2017, correct?

 2   A   Yeah.    So we moved out and we stopped using it.

 3   Q   You testified earlier that you obtained that white

 4       cord physical telephone because of, for lack of a

 5       better word, safety reasons; is that correct?

 6   A   Correct.

 7   Q   Why did you not have those same safety concerns when

 8       you moved to Maine?

 9   A   We moved into a really old home and we can't -- we've

10       had somebody try and set up phones, but they were

11       unable to because of the wiring.

12   Q   Your testimony is that you would like to have a

13       physical phone, but are unable to due to

14       infrastructure?

15   A   Yes, I would like to have one.

16   Q   What provider or service or utility came out and gave

17       you that opinion?

18   A   I'm not sure.       I don't recall the name of the company

19       or whatever.

20   Q   How many places in Maine have you lived in?

21   A   We lived in a rental, we briefly lived with family,

22       and we moved into our home.

23   Q   What's your current address?

24   A                                                                     .

25   Q   Since December of 2014 have you ever looked at a
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 11 of 18
                                                                           59



 1   Q   That would be the single-family home?

 2   A   Correct.

 3   Q   What was the address of that home?

 4   A                                         .

 5   Q   How did you determine that the video and the picture

 6       you just testified about were from September 8th,

 7       2016?

 8   A   They were dated.

 9   Q   How did you go about locating those documents?

10   A   I looked in my pictures.

11   Q   When you say in my pictures, is that on a phone or a

12       computer or some other device?

13   A   I'm not sure.       I don't remember which -- how I did

14       it.     It was on my -- I believe it was under my -- my

15       iCloud.

16   Q   Are you aware of how much income Mr. Katz has derived

17       from filing TCPA lawsuits?

18   A   No.

19   Q   Is it less than 50,000, more than 50,000?

20   A   I'm not sure.       I couldn't put a number to it.

21   Q   You are aware that he does derive income from filing

22       TCPA lawsuits, though, correct?

23   A   Yes.

24             MS. PARASMO:     Objection; vague and ambiguous.

25       You can answer.
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 12 of 18
                                                                           60



 1   A   Yeah.

 2   BY MR. BRUNDAGE:

 3   Q   Is there a reason why you don't ask the amount that

 4       he's derived?

 5   A   No.

 6   Q   There's no reason?

 7   A   I honestly -- I really -- I don't really care.

 8   Q   Does it not affect your family's ability to pay

 9       bills, college savings and things of that nature?

10   A   No.

11   Q   Why not?

12   A   I mean, I -- I don't deal with the finances in my

13       home.    I have a weekly budget I use every week.

14   Q   What is your weekly budget?

15   A                        .

16   Q   Did there come a time where that number was lower and

17       then was increased?

18   A   No, I don't -- I don't think so, no.

19   Q   How long has that been your weekly budget?

20   A   At least since -- I -- I'm not sure.              I couldn't put

21       a date to it.

22   Q   Before or after you were married?

23   A   After we were married.

24             MR. BRUNDAGE:      Madam court reporter, if you could

25       hand the witness and please mark -- I think we're on
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 13 of 18
                                                                           77



 1   BY MR. BRUNDAGE:

 2   Q   All right.      Your testimony, as I heard it, is, yes,

 3       you hold the opinion, but you don't have a factual

 4       basis for why; is that accurate?

 5   A   Yes, that's accurate.

 6   Q   Thank you.      Are you aware whether or not Mr. Katz

 7       keeps Microsoft Excel spreadsheets of telephone calls

 8       he receives?

 9   A   I -- I don't know.        I'm not sure if he does or not.

10   Q   You have no knowledge and you've never seen an Excel

11       spreadsheet with TCPA -- I'm sorry, telephone calls

12       Mr. Katz has received?

13   A   I have not -- I -- I don't know.             He works in Excel

14       for his job, so I don't know.

15   Q   So your answer is, no, you have not seen that

16       document?

17   A   No, I have not seen that document.

18   Q   What is Mr. Katz's job?

19   A   He works in big data, so he's a consultant.

20   Q   Who does he -- who does he work for?

21   A       .

22            MS. PARASMO:      I'm going to mark this portion of

23       the deposition confidential.

24            (This portion of the deposition has been marked

25       confidential.)
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 14 of 18
                                                                           78



 1            MS. PARASMO:      You can answer, though.

 2   A   IRI.

 3   BY MR. BRUNDAGE:

 4   Q   Does he work from home?

 5   A   He does.

 6   Q   How long has he worked from home in any job capacity?

 7   A   A few years.

 8   Q   How long has he worked for               -- I mean,

 9   A   He's worked there maybe two years.

10   Q   Are you aware of Mr. Katz ever recording telephone

11       calls?

12   A   I -- I -- yeah, I know he has.

13   Q   Do you know when he began doing that?

14   A   I don't know.

15   Q   Do you know why he does that?

16   A   I suspect it's for the TCPA.           I'm not sure.

17   Q   Are you aware of if Mr. Katz has applications on his

18       cell phone to record telephone calls?

19   A   I believe he does.

20   Q   Do you know the name of the application or

21       applications?

22   A   I do not.

23   Q   What is the basis for your knowledge that he does

24       have those applications on his cell phone?

25            MS. PARASMO:      Objection.      To the extent that you
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 15 of 18
                                                                           79



 1       have independent knowledge, you can testify, but I'm

 2       just instructing you not to reveal your

 3       communications with your husband.             But if you have,

 4       like, a factual basis that is outside of your

 5       communications with your husband, such as your

 6       independent knowledge or personal knowledge, then you

 7       can testify.

 8   A   It's within our spousal thing.

 9   BY MR. BRUNDAGE:

10   Q   Have you ever picked up his cell phone?

11   A   Have I ever picked up his cell phone and went through

12       it?

13   Q   Yes.

14   A   No.

15   Q   A highly contested issue among couples, as I've come

16       to learn.

17   A   Well, I trust him, so I don't need to.

18   Q   This is along a similar line of questioning.                Not

19       applications on cell phones, but actual devices or

20       machines to record, for example, the white cord

21       telephone you discussed, have you ever seen a

22       recording device like that in your residence?

23   A   I don't -- I don't think I've ever seen that, no.

24   Q   Are you aware of Mr. Katz ever ordering such a device

25       on line?
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 16 of 18
                                                                               80



 1   A   I am not aware.

 2   Q   We talked a moment ago about Mr. Katz recording

 3       calls.     Have you ever heard any of those recordings?

 4   A   He's never played me any recordings or anything like

 5       that.

 6   Q   Well, that wasn't my question.            Have you ever heard

 7       him on the phone --

 8            THE REPORTER:       I'm sorry, you broke up.         Can you

 9       say that again?

10   BY MR. BRUNDAGE:

11   Q   Sure.    Have you ever heard a conversation which

12       either surreptitiously or you later learned was a

13       recorded conversation?

14            MS. PARASMO:      Objection as to form, vague and

15       ambiguous.      You can answer.

16   A   I mean, I'm not -- I'm really not sure.               I mean, how

17       do you tell if it's a recorded conversation if you're

18       not in the same room?         I mean, he -- I go to bed

19       really early and he stays up late doing whatever.

20   BY MR. BRUNDAGE:

21   Q   Have you ever heard Mr. Katz on a telephone call with

22       Liberty Power?

23   A   I don't believe I have.          I'm not sure, though.            I

24       mean --.

25   Q   During -- during the workweek, which I'll define as
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 17 of 18
                                                                           81



 1       Monday through Friday, are you primarily responsible

 2       for watching three children?

 3   A   Yes.

 4   Q   What does Mr. Katz do while you're doing that?

 5   A   He works.

 6   Q   Does he have a separate office in your home?

 7   A   Yes.

 8   Q   Have you ever heard the name Lynn Rhodes?

 9   A   No, I've only seen it on some of these documents.

10   Q   Have you had any communications with -- without

11       telling me the substance or contents of those

12       communications regarding --

13             THE REPORTER:      Jeff, you're breaking up again.

14       I'm sorry.      Can you repeat that?

15             MR. BRUNDAGE:      Yeah.    Please tell me any time we

16       break up.

17   BY MR. BRUNDAGE:

18   Q   Without telling me the substance or contents of the

19       conversations -- it's just a yes or no -- have you

20       had any conversations verbally, by text or e-mails

21       with Mr. Katz regarding someone named Lynn Rhodes?

22   A   I don't think so.

23   Q   Do you know the name Alexander Braurman?

24   A   No.

25   Q   Could you define for me Mr. Katz's daily activities?
     Case 1:18-cv-10506-ADB Document 176-17 Filed 07/12/19 Page 18 of 18
                                                                           82



 1            MS. PARASMO:      Objection as to form, vague and

 2       ambiguous as to daily activities.

 3            MR. BRUNDAGE:       The question is to as she

 4       perceives them or as she wants to describe them,

 5       however she wants to describe them.

 6            MS. PARASMO:      Same objection.       You can answer.

 7   A   Like his routine, his daily routine?

 8   BY MR. BRUNDAGE:

 9   Q   Sure.    That works.

10   A   He wakes up, helps me with the kids, get them out of

11       bed, goes to the gym, comes home, eats breakfast,

12       goes to work.       After work he hangs out with the kids,

13       we eat dinner, then we put the kids to bed.

14   Q   While he's working does he have any responsibilities

15       for helping you with the children?

16   A   On occasion I ask him to just keep an ear out for my

17       oldest if I go to the grocery store and the other two

18       are napping or if I take them with me.

19   Q   I want to turn back to -- I think it's Exhibit 6,

20       it's the lawsuit we were looking at before we took a

21       break.

22   A   Yep.

23   Q   If you could turn to Page 3, please.

24   A   Sure.

25   Q   It's Bates labeled 4337.
